IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         December 8, 2010
                                     No. 10-50019
                                   c/w No. 10-50024                        Lyle W. Cayce
                                  Conference Calendar                           Clerk


UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

EDWARD LEE KOCH,

                                                  Defendant-Appellant


                   Appeals from the United States District Court
                         for the Western District of Texas
                             USDC No. 3:08-CR-3294-1
                             USDC No. 3:06-CR-237-1


Before KING, BENAVIDES, and PRADO, Circuit Judges.
PER CURIAM:*
       Edward Lee Koch appeals from his conviction for failure to register as a
sex offender under the Sex Offender Registration and Notification Act (SORNA),
42 U.S.C. § 16913, and from the resulting revocation of his supervised release
on his November 2006 conviction for making a material false statement. His




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 10-50019
                               c/w No. 10-50024

argument that § 16913 violates the Commerce Clause has been squarely rejected
by this court. See United States v. Whaley, 577 F.3d 254, 258-61 (5th Cir. 2009).
      AFFIRMED.




                                       2